DETAILED ACTION
	This Office Action is in response to the Election filed on July 7, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12 in the reply filed on July 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tang et al. (KR 2022-0010027 A).
In re claim 1, Tang et al. shows (figs. 2, 3) a memory device, comprising:
a multi-layer stack, disposed on a substrate and comprising a plurality of conductive layers (WL) and a plurality of dielectric layers (not labeled but described in the Description) stacked alternately; a channel layer (356a, 356b), penetrating through the plurality of conductive layers and the plurality of dielectric layers; a memory material layer (334), disposed between the channel layer and each of the plurality of conductive layers and the plurality of dielectric layers; and at least three conductive pillars (354a, 354b, 355), surrounded by the channel layer and the memory material layer, wherein the at least three conductive pillars are electrically connected to conductive lines (GBLs, GSLs) respectively.
In re claims 2-6,Tang et al. shows (figs. 2, 3) all of the remaining elements of the claims including the at least three conductive pillars include first conductive pillars electrically connected to bit lines respectively and a second conductive pillar between the first conductive pillars and electrically connected to a source line. A dielectric material is between each adjacent two of the at least three conductive pillars. The channel layer and memory material layer continuously surrounds outer sidewalls of the at least three conductive pillars.

In re claim 7, Tang et al. shows (figs. 2, 3) a memory device, comprising: a multi-layer stack, disposed on a substrate and comprising a plurality of gate electrode layers (WL) and a plurality of dielectric layers (not labeled but described in the Description) stacked alternately; a first conductive pillar (355) , penetrating through the multi-layer stack; a plurality of second conductive pillars (354a, 354b) at different sides of the first conductive pillar, wherein the first conductive pillar and the second conductive pillars are electrically connected to conductive lines (GSL, GBL) respectively; a plurality of dielectric pillars (central portions not labeled), penetrating through the multi-layer stack and disposed between the first conductive pillar and each of the second conductive pillars; a channel layer (356a,356b), surrounding the first conductive pillar, the second conductive pillars and the dielectric pillars; and a memory material layer (334), disposed between the channel layer and the multi-layer stack.
In re claims 8-12,Tang et al. shows (figs. 2, 3) all of the remaining elements of the claims including the second conductive pillars are disposed at opposite sides of the first conductive pillar. The first conductive pillar is surrounded by the second conductive pillars. The first conductive pillar is a polygon column, and the second conductive pillars are disposed at all sides of the polygon column respectively. The conductive pillar is electrically connected to a source line, and the second conductive pillars are electrically connected to bit lines respectively. Top views of the channel layer and the memory material layer are ring-shaped.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu (US Pub. 2021/0376153 A1), Lin (US Pub. 2021/0375938 A1), Wang (US Pub. 2021/0375919 A1), Dong (US Pub. 2020/0075631 A1), Harari (US Pub. 2020/0051990 A1), Lue (US Pub. 2020/0026990 A1) and Gunawan (WO 2020-086566 A1) disclose various elements of the claims. Most references disclose two conductive pillars that are formed within multi-layer stacks, but none of the references specifically disclose a third conductive pillar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW E WARREN/Primary Examiner, Art Unit 2815